    Case 20-16567            Doc 72    Filed 11/16/20 Entered 11/16/20 13:17:14          Desc Main
                                         Document     Page 1 of 2



                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

In re:                          )                          Chapter 11
                                )
BHF CHICAGO HOUSING GROUP C LLC )                          Case No. 20-16567
(ERNST)                         )
                                )                          Hon. Jack B. Schmetterer
              Debtor.           )
                                )

   SUPPLEMENTAL EXHIBIT TO REPLY IN SUPPORT OF ENTRY OF THE ORDER
    AUTHORIZING THE SALE OF THE PROPERTY OF THE DEBTOR FREE AND
  CLEAR OF ALL LIENS, CLAIMS AND INTERESTS TO THE SUCCESSFUL BIDDER
                    AND GRANTING RELATED RELIEF


          BHF Chicago Housing Group C LLC (Ernst), debtor and debtor in possession (the

 “Debtor”), by and through its undersigned counsel, hereby files this Supplemental Exhibit to Reply

 (the “Reply”) in Support of Entry of the Order Authorizing the Sale of the Property of the Debtor

 Free and Clear of all Liens, Claims, and Interests to the Successful Bidder and Granting Related

 Relief (the “Sale Order”).

  Dated: November 16, 2020                       Respectfully submitted,
                                                 BHF CHICAGO HOUSING GROUP C LLC
                                                 (ERNST)
                                                 By:     Kevin H. Morse                       .
                                                       One of Its Attorneys

                                                 Scott N. Schreiber (#06191042)
                                                 Kevin H. Morse (#06297244)
                                                 Samuel J. Tallman (#06322843)
                                                 CLARK HILL PLC
                                                 130 East Randolph Street | Suite 3900
                                                 Chicago, Illinois 60601
                                                 T: (312) 985-5595 | F: (312) 985-5984
                                                 sschreiber@clarkhill.com
                                                 kmorse@clarkhill.com
                                                 stallman@clarkhill.com
                                                   1
 DM_US 174504719-2.083118.0036
 ClarkHill\98307\407363\261283638.v1-11/16/20
Case 20-16567   Doc 72   Filed 11/16/20 Entered 11/16/20 13:17:14   Desc Main
                           Document     Page 2 of 2
